        Case 3:20-cv-08016-DLR Document 25 Filed 07/10/20 Page 1 of 9




1
2

3
4
5                  IN THE UNITED STATES DISTRICT COURT
6                      FOR THE DISTRICT OF ARIZONA
7    Brenda Whittaker, individually and on
8    behalf of all others similarly situated, Case No. 3:20-cv-08016-DLR
9                                          JOINT STATUS REPORT
                            Plaintiff,
10
       v.
11                                         Hon. Douglas L. Rayes
12   All Reverse Mortgage, Inc., a
     California corporation,
13
14                         Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
            Case 3:20-cv-08016-DLR Document 25 Filed 07/10/20 Page 2 of 9




 1           Pursuant to the Court’s May 29, 2020 Order (Dkt. 23), Plaintiff Brenda
 2   Whittaker (“Plaintiff” or “Whittaker”) and Defendant All Reverse Mortgage, Inc.
 3   (“Defendant” or “ARM”) jointly submit this status report and state as follows:
 4           Defendant’s Position
 5           On July 6, 2020, the Supreme Court decided Barr v. American Association of
 6   Political Consultants (“AAPC”), which served as the basis for ARM’s requested stay.
 7   See ---- S.Ct. ----, 2020 WL 3633780 (2020) (attached as Ex. A). ARM respectfully
 8   requests the Court continue the stay of this case for the following reasons.
 9           With respect to AAPC, though the Supreme Court saved the TCPA by severing
10   the unconstitutional government debt exception, a majority of Justices held that the
11   ATDS 1 restriction was unconstitutional while it contained the government debt
12   exception (i.e., pre-severance), as ARM predicted. See AAPC, 2020 WL 3633780, at
13   *5 (“The initial First Amendment question is whether the robocall restriction, with
14   the government-debt exception, is content-based. The answer is yes.”). Because the
15   calls at issue in this case occurred during that period, ARM cannot be held liable for
16   those calls in this case. See, e.g., Sessions v. Morales-Santana, 137 S. Ct. 1678, 1699
17   n.24 (2017) (defendant cannot be held liable under an unconstitutional law regardless
18   of how a legislature “might subsequently cure the [constitutional] infirmity”). If the
19   rule were otherwise, the political party in power could pass similar unconstitutional
20   exceptions to punish their opponents, knowing it could only be penalized on a
21   prospective basis once a challenge reaches the Supreme Court.
22           Contrary to Plaintiff’s assertion below, footnote 12 of the plurality AAPC
23   opinion does not change this result. AAPC, 2020 WL 3633780, at *13 n.12. Justice
24   Kavanaugh’s passing statement—which was only adopted by two other Justices, in
25   any event—suggests that prior adjudications of liability would not undone by the
26
     1
         ATDS means an “automatic telephone dialing system.”
27
                                        Joint Status Report
28                                              -1-
          Case 3:20-cv-08016-DLR Document 25 Filed 07/10/20 Page 3 of 9




 1   decision. Id. To interpret the footnote otherwise not only ignores that the government
 2   debt exception rendered the TCPA unconstitutional, but also cuts against the
 3   reasoning of the Supreme Court’s other recent severance opinion decided just days
 4   before AAPC, as well as prior Supreme Court precedent. See Seila Law LLC v.
 5   Consumer Fin. Prot. Bureau, --- S. Ct. ----, 2020 WL 3492641, at *18, n.12 (2020)
 6   (applying severance remedy and indicating that pre-severance decisions made by the
 7   CFPB director under an unconstitutional scheme may not be enforceable absent
 8   ratification); see also, e.g., Morales-Santana, 137 S. Ct. at 1699 n.24.
 9         However, this Court need not decide this weighty constitutional issue—which
10   was not resolved by the Supreme Court’s plurality opinion in AAPC—because,
11   yesterday, the Supreme Court granted certiorari in another TCPA appeal, this one
12   from the Ninth Circuit: Facebook, Inc. v. Duguid, No. 19-511 (Jan. 9, 2020)
13   (“Facebook”). See Comp. Ex. B. In that case, the Supreme Court will finally resolve
14   “whether the definition of ATDS in the TCPA encompasses any device that can
15   ‘store’ and ‘automatically dial’ telephone numbers, even if the device does not ‘us[e]
16   a random or sequential number generator.’” See id.; see also Dkt. 19 at 5 (noting
17   Plaintiff’s entire case turns whether ARM used an ATDS). As Plaintiff recognizes
18   below by conceding the Facebook decision would move certain dialing systems
19   “outside the scope of the ATDS restriction,” if the Court reverses the Ninth Circuit
20   and follows the Seventh and Eleventh Circuits in holding that an ATDS must employ
21   a “random or sequential number generator,” Plaintiff’s case will end. In other words,
22   Plaintiff only asserts an ATDS claim and the calling system at issue2 did not employ
23
24
25   2
      Should the Court permit additional briefing, CallTrackingMetrics (“CTM”) (who
26   provided the platform that made the calls at issue) would provide a declaration to this
     effect. See Doc. 23 at 2.
27
                                        Joint Status Report
28                                              -2-
          Case 3:20-cv-08016-DLR Document 25 Filed 07/10/20 Page 4 of 9




 1   a random or sequential number generator.3 Further, as the Court noted in granting
 2   ARM’s initial stay request, litigating a nationwide class action would significantly
 3   prejudice ARM—a small, family business stressed by the pandemic—but would pose
 4   no harm to Plaintiff. See Dkt. 23 at 2. Plaintiff has already received confirmation
 5   that records are being preserved, seeks only statutory money damages, and has not
 6   received allegedly violative communications for eight (8) months. Id. As such,
 7   Plaintiff’s assertion that ARM is contributing to the “millions” of robocalls is
 8   baseless and false.4 Thus, the Court should continue the stay of this case so the
 9   Parties (and the Court) do not expend significant resources litigating a nationwide
10   class action based on the potentially wrong definition of ATDS.
11         Accordingly, ARM respectfully requests that the Court continue the stay of
12   this case or, if there is any question about the propriety of a continued stay, permit
13   the Parties to submit additional briefing (which Plaintiff does not oppose) on
14   Facebook’s potentially dispositive impact before ruling on the same.
15         Plaintiff’s Position
16         Defendant misunderstands the AAPC decision. The Supreme Court held that
17
     3
18    ARM also denies liability under the Ninth Circuit’s interpretation of ATDS, but that
     question would be far easier resolved if the Supreme Court adopts the Seventh and
19   Eleventh Circuit’s interpretation since CTM’s calling platform categorically lacks the
20   capacity to dial numbers randomly or sequentially. Compare Marks v. Crunch San
     Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018), with Glasser v. Hilton Grand
21   Vacations Co., 948 F.3d 1301 (11th Cir. 2020), and Gadelhak v. AT&T Servs., Inc.,
22   950 F.3d 458 (7th Cir. 2020).
23   4
       Adhering to the statutory definition of ATDS would simply narrow the reach of
24   TCPA to exclude devices that Congress never intended to regulate in the first place,
     such as cellphones, which is why several circuit courts have adopted that approach.
25
     See Ex. B, Suppl. Brief. at 6. And more, regardless of what the Supreme Court does
26   in Facebook, the TCPA would still regulate pre-recorded calls and calls to numbers
     of the Federal Do-Not-Call Registry, neither of which are at issue in this case.
27
                                       Joint Status Report
28                                             -3-
          Case 3:20-cv-08016-DLR Document 25 Filed 07/10/20 Page 5 of 9




 1   the government debt exception was unconstitutional, not the broader ATDS
 2   restriction. Barr v. Am. Ass'n of Political Consultants, Inc, No. 19-631, 2020 WL
 3   3633780, at *14 (U.S. July 6, 2020) (“We hold that the 2015 government-debt
 4   exception added an unconstitutional exception to the law. We cure that constitutional
 5   violation by invalidating the 2015 government-debt exception and severing it from
 6   the remainder of the statute.”); Id. at *11 (“With the government-debt exception
 7   severed, the remainder of the law is capable of functioning independently and thus
 8   would be fully operative as a law. Indeed, the remainder of the robocall restriction
 9   did function independently and fully operate as a law for 20-plus years before the
10   government-debt exception was added in 2015.”); Id. at *2 (“seven Members of the
11   Court conclude that the entire 1991 robocall restriction should not be invalidated, but
12   rather that the 2015 government-debt exception must be invalidated and severed from
13   the remainder of the statute.”).
14         As the Supreme Court observed, “the tail (one unconstitutional provision) does
15   not wag the dog (the rest of the codified statute or the Act as passed by Congress).
16   Constitutional litigation is not a game of gotcha against Congress, where litigants can
17   ride a discrete constitutional flaw in a statute to take down the whole, otherwise
18   constitutional statute.” AAPC, 2020 WL 3633790, at *9. Indeed, under Defendant’s
19   interpretation the entire Bipartisan Budget Act of 2015 is unenforceable. “If courts
20   had broad license to invalidate more than just the offending provision, a reviewing
21   court would have to consider what other provisions to invalidate: the whole section,
22   the chapter, the statute, the public law, or something else altogether. Courts would be
23   largely at sea in making that determination, and usually could not do it in a principled
24   way. Here, for example, would a court invalidate all or part of the Bipartisan Budget
25   Act of 2015 rather than all or part of the 1991 TCPA? After all, that 2015 Bipartisan
26   Budget Act, not the 1991 TCPA, added the constitutionally problematic government-
27
                                        Joint Status Report
28                                              -4-
          Case 3:20-cv-08016-DLR Document 25 Filed 07/10/20 Page 6 of 9




 1   debt exception. That is the kind of free-wheeling policy question that the Court’s
 2   presumption of severability avoids.”). Id.
 3         Moreover, Justice Kavanaugh’s opinion specifically rejected the sort of
 4   retroactivity argument Defendant makes. “As the Government acknowledges,
 5   although our decision means the end of the government-debt exception, no one
 6   should be penalized or held liable for making robocalls to collect government debt
 7   after the effective date of the 2015 government-debt exception and before the entry
 8   of final judgment by the District Court on remand in this case, or such date that the
 9   lower courts determine is appropriate. See Reply Brief 24. On the other side of the
10   ledger, our decision today does not negate the liability of parties who made
11   robocalls covered by the robocall restriction.” AAPC, 2020 WL 3633780, at *13
12   n.12. (emphasis added.)
13         As for Defendant’s request for an additional stay pending Facebook, such a
14   stay would be unfairly prejudicial to Plaintiff. This case was filed on January 16,
15   2020. It was already stayed once pending the AAPC decision, and now Defendant
16   seeks a second lengthy stay. The Facebook case is set for the October 2020 Term,
17   which won’t end until June 2021. Thus, staying the case pending the Supreme Court’s
18   ruling in Facebook could mean that the case will be a year-and-a-half old before a
19   Rule 16 Conference is even held.
20         Moreover, though it is difficult to predict what the Supreme Court will do in
21   the Facebook case, the AAPC decision stated “[t]he continuing robocall restriction
22   proscribes tens of millions of would-be robocalls that would otherwise occur every
23   day. Congress’s continuing broad prohibition of robocalls amply demonstrates
24   Congress’s continuing interest in consumer privacy.” AAPC, 2020 WL 3633780, at
25   *7. Thus, it is difficult to imagine that the Supreme Court will turn around in the very
26   next term, reject the Ninth Circuit’s ATDS analysis, and reach a conclusion that guts
27
                                        Joint Status Report
28                                              -5-
          Case 3:20-cv-08016-DLR Document 25 Filed 07/10/20 Page 7 of 9




 1   the ATDS restriction by narrowing the ATDS definition and moving virtually all
 2   modern dialing systems outside the scope of the ATDS restriction.
 3         And at any rate, Defendant will still be required to respond to discovery
 4   regarding its dialing equipment regardless of the outcome in Facebook. That is, even
 5   if the definition of an ATDS is somehow changed, there will still be a factual dispute
 6   regarding whether Defendant’s equipment satisfies the hypothetical new definition.
 7   Thus, regardless of whether Facebook changes the standard for what constitutes an
 8   ATDS, Defendant will still need to produce discovery regarding its equipment.
 9         Plaintiff does not oppose Defendant’s request for a briefing schedule related to
10   its request for an additional stay.
11
12                                              Respectfully Submitted,
13                                              BRENDA WHITTAKER, individually and
14                                              on behalf of all others similarly situated,
15
     Dated: July 10, 2020                       By:     /s/ Patrick H. Peluso
16                                                       One of Plaintiff’s Attorneys
17
                                                Penny L. Koepke
18                                              pkoepke@hoalaw.biz
19                                              Maxwell & Morgan, P.C.
                                                4584 E. Baseline Road, Suite 104
20                                              Mesa, Arizona 85206
21                                              Telephone (480) 833-1001

22                                              Patrick H. Peluso*
23                                              ppeluso@woodrowpeluso.com
                                                Taylor T. Smith*
24                                              tsmith@woodrowpeluso.com
25                                              Woodrow & Peluso, LLC
                                                3900 East Mexico Avenue, Suite 300
26                                              Denver, Colorado 80210
27
                                           Joint Status Report
28                                                 -6-
     Case 3:20-cv-08016-DLR Document 25 Filed 07/10/20 Page 8 of 9




 1                                  Telephone: (720) 213-0676
                                    Facsimile: (303) 927-0809
 2                                  *Pro Hac Vice
 3                                  Counsel for Plaintiff
 4                                  and
 5                                  By:     /s/Ryan D. Watstein
 6                                  Ryan D. Watstein (pro hac vice)
                                    rwatstein@kcozlaw.com
 7                                  KABAT     CHAPMAN & OZMER LLP
                                    171 17th St. NW, Ste. 1550
 8                                  Atlanta, GA 30363
                                    Telephone: (404) 400-7307
 9                                  Facsimile: (404) 400-7333
10                                  Counsel for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                               Joint Status Report
28                                     -7-
          Case 3:20-cv-08016-DLR Document 25 Filed 07/10/20 Page 9 of 9




 1                           CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   titled document was served upon counsel of record by filing such papers via the
 4   Court’s ECF system on July 10, 2020.
 5                                          /s/ Patrick H. Peluso
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      Joint Status Report
28                                            -8-
